Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 16, 1972, convicting him of burglary in the second degree, petit larceny and possession of weapons and dangerous instruments and appliances as a misdemeanor, upon a jury verdict, and sentencing him to probation on each count. Judgment modified by reversing the conviction and sentence for petit larceny, on the law and the facts, and dismissing the count therefor, on the law. As so modified, judgment affirmed. In our opinion the evidence was insufficient to support the petit larceny conviction (People v. Stephens, 254 App. Div. 579). Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.